By the Court.
The principles upon which this case depend were fully considered and discussed when it was before us at a former hearing. Commonwealth v. White, 147 Mass. 76. For the reasons stated in the opinion then delivered, we are of opinion that the granting or refusing the defendant’s motion for a new trial was a matter within the discretion of the judge of the Superior Court who presided at the trial. The additional evidence produced at the rehearing of the motion was of the same character as that put in at the first bearing, and is subject to the same considerations. It was for the presiding justice *431to determine how far it could be relied on, and whether the facts proved to his satisfaction are of a character to show that the defendant was deprived of a fair and impartial trial.

Exceptions overruled.